ANDREWS, Judge,
concurring specially.
In The Landings Assn. v. Williams, 291 Ga. 397 (728 SE2d 577) (2012), the Supreme Court stated that it granted certiorari to address this Court’s holding in The Landings Assn. v. Williams, 309 Ga.App. 321 (711 SE2d 294) (2011), that
a question of fact remained as to whether The Landings entities failed, pursuant to the law of premises liability, to take reasonable steps to protect Gwyneth Williams from being attacked and killed by an alligator in the planned residential community and golf club owned and/or managed by the Landings entities.
The Landings Assn., 291 Ga. at 397. The Supreme Court reversed the above holding and held that the Landings entities were entitled to summary judgment on the premises liability claims brought against them “[bjecause the record shows that Williams had equal knowledge of the threat of alligators within the community.” Id. Accordingly, I concur with the statement in the present majority opinion that “our decision in The Landings Assn. v. Williams, 309 Ga.App. at 324-326 *763(1), is vacated, and the judgment of the Supreme Court is made the judgment of this Court.”
Decided November 27, 2012.
Barrow & Ballew, Walter W. Ballew III, for appellant (case no. A10A1955).
Forbes, Foster & Pool, Morton G. Forbes, Johnny A. Foster, for appellant (case no. A10A1956).
Savage, Turner, Pinson & Karsman, Robert B. Turner, Brennan & Wasden, Travis D. Windsor, David M. Conner, Christopher D. Britt, for appellees.
Because the Supreme Court decided the premises liability claims solely on the basis of the equal knowledge rule, this rendered unnecessary and dicta any discussion in Division 2 of our prior decision in The Landings Assn., 309 Ga. App. 321, regarding application of the doctrine of animals ferae naturae. Zepp v. Brannen, 283 Ga. 395, 397 (658 SE2d 567) (2008). Accordingly, I disagree with the present majority opinion to the extent it states that Division 2 of our prior decision now establishes the binding law of the case or law of the State of Georgia regarding application of the doctrine of animals ferae naturae. Not only is the majority discussion of the doctrine of animals ferae naturae in our prior decision in The Landings Assn., 309 Ga. App. 321, non-binding dicta, it is erroneous dicta for the reasons stated in my prior dissenting opinion. Id. at 330-336.
I am authorized to state that Presiding Judge Doyle and Judge McFadden join in this opinion.